The opinion of the court was delivered by
Woodward, J.
The case of the Borough of West Philadelphia, 5 W. & S. 281, was ruled on the Act of Assembly of the 1st April 1834, the first section of which limited the powers of the Quarter Sessions, to the incorporation of “ any town or village within their respective jurisdictions, containing not less than three hundred inhabitants.” But by the 21st section’of the Act of 3d April 1851, the Quarter Sessions have power to incorporate boroughs without regard to the population thereof, and this case arises under the latter act. It is impossible to doubt, that the Court of Quarter Sessions has power to incorporate a borough of the dimensions of Sewickley, and that is all we are called on to decide. The soundness of the discretion exercised, is not a subject of review on certiorari.
The decree is affirmed. .